                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

________________________________
                                            )
ROYCE CORLEY,                               )
                                            )
              Plaintiff,                    )
                                            )
         v.                                 )       Civil Action No. 14-2157 (EGS)
                                            )
DEPARTMENT OF JUSTICE, 1                    )
                                            )
          Defendant.                        )
________________________________            )


                                     MEMORANDUM OPINION

       Plaintiff, appearing pro se, sued under the Freedom of Information Act (“FOIA”) to

compel the release of records maintained by the Federal Bureau of Investigation and the

Executive Office for United States Attorneys (“EOUSA”). The remaining question surrounds

EOUSA’s withholding of five documents, consisting of nineteen pages. See generally Nov. 16,

2017 Mem. Op. and Order (“Corley II”) [Dkt. # 39]. Pending before the Court are Defendant’s

Second Renewed Motion for Summary Judgment [Dkt. # 42] and Plaintiff’s Cross-Motion for

Partial Summary Judgment and Leave to Take Discovery [Dkt. # 46]. Upon consideration of the

supplemental record, the Court finds that EOUSA has now fully satisfied its obligations under

the FOIA. Accordingly, for the reasons that follow, defendant’s motion will be granted, and

plaintiff’s motion will be denied.




1
  See Nov. 16, 2017 Mem. Op. and Order at 1 n.2 (dismissing individual defendants and
substituting the Department of Justice).

                                                1
       The factual background and legal framework are set out in the Court’s initial decision and

need not be repeated here. See Mar. 30, 2016 Mem. Op. (“Corley I”) at 2-4 [Dkt. # 29].

1. Defendant’s Motion for Summary Judgment

       In response to Corley II, EOUSA’s declarant reevaluated the five withheld documents

and determined that “the information regarding plaintiff, and other portions of information that

would not expose individuals to an unwarranted invasion of their personal privacy, was

segregable and therefore disclosable in part to plaintiff.” Second Supp. Decl. of Princina Stone

¶ 6 [Dkt. # 40-1]. On December 27, 2017, EOUSA released fifteen of the nineteen previously

withheld pages; one page was released in full and fourteen pages were released with third-party

information redacted. Id. ¶ 8. EOUSA has continued to withhold four pages, Bates numbered

00204-00207, in full under FOIA exemptions 3, 6 and 7(C). Id. ¶ 7; see Second Supp. Vaughn

Index [Dkt. # 40-2 at 4] (“New York City Police Department Omniform System – Arrests”).

       EOUSA’s declarant explains that the four withheld pages “contain[] information that

exclusively pertain[s] to the arrest of a minor individual, not plaintiff,” including “the minor’s

name” and other private information. Second Supp. Stone Decl. ¶¶ 7, 16. The Court finds that

EOUSA has properly justified withholding those pages under FOIA exemption 3, in conjunction

with 18 U.S.C. § 3509(d), which establishes criteria for disclosing information about children

involved in criminal proceedings. See Second Supp. Vaughn Index at 4; cf. with Corley I at 11-

13, 21 (approving withholdings under FOIA exemption 3, in conjunction with § 3509(d)). By

way of contrast, the declarant explains that EOUSA released a similarly described document in

part, Bates numbered pages 00022-00024, because it “relate[s] primarily to plaintiff and his

arrest[.]” Second Supp. Stone Decl. ¶ 7. In justifying the redaction of third-party information

from the released documents, the declarant has asserted reasons that the Court previously found



                                                  2
to be proper under FOIA exemption 7(C). See Second Supp. Stone Decl. ¶¶ 17-22 and

accompanying Vaughn Index (Bates numbered pages 00061-00062; 00191-00192; 00193-00196;

00197-00203); cf. with Corley I at 14-18, 22 (exemption 7(C) discussion).

       The supplemental record demonstrates that EOUSA, like the FBI before, has now fully

complied with the FOIA by releasing all reasonably segregable responsive records. As discussed

next, the Court finds that plaintiff has offered nothing to support a grant of summary judgment in

his favor or to defeat a grant of summary judgment in the government’s favor.

2. Plaintiff’s Combined Opposition and Motion

       A. Cross-Motion for Partial Summary Judgment

       Plaintiff has moved for partial summary judgment but has not identified “the part of each

claim . . . on which summary judgment is sought.” Fed. R. Civ. P. 56(a). Plaintiff refers the

Court to his “Statement of Material Facts” from August 24, 2015, see Mem. at 1 (citing “Plt.

Stmnt.,” Dkt. # 20), but it seems axiomatic that, absent clairvoyance, those facts from three years

ago are largely immaterial.

       In any event, plaintiff does not challenge EOUSA’s supplemental release. Rather, he

argues that summary judgment is inappropriate because of (1) the alleged untimeliness of

EOUSA’s renewed dispositive motion and (2) the agency’s delay in processing his FOIA request

at the administrative level. See Pl.’s Mem. at 5-6. Neither assertion has merit. The docket

reflects defendant’s filing of the renewed motion by the court-imposed extension deadline of

June 12, 2018, and any delay in the agency’s processing of plaintiff’s FOIA request is

inconsequential because “once all the documents are released to the requesting party [or shown

to be properly withheld], there no longer is any case or controversy” under the FOIA. Bayala v.

United States Dep't of Homeland Sec., Office of Gen. Counsel, 827 F.3d 31, 34 (D.C. Cir. 2016),



                                                 3
quoting Perry v. Block, 684 F.2d 121, 125 (D.C. Cir. 1982) (“[H]owever fitful or delayed the

release of information under the FOIA may be, once all requested records are surrendered,

federal courts have no further statutory function to perform.”). Accordingly, plaintiff’s motion

for partial summary judgment is denied.

       B. Motion for Leave to Take Discovery

       Finally, plaintiff has renewed his motion for leave to take discovery based in part on

arguments that the Court previously rejected. See Corley II at 8. Plaintiff argues additionally

that he “is entitled to damages under the Privacy Act against both the FBI and EOUSA, for their

intentional and willful violations of the Privacy Act” and that “the Court must grant leave to take

discovery on these matters[.]” Pl.’s Mem. at 8. That argument presents a new claim beyond the

scope of this FOIA case, see Blazy v. Tenet, 194 F.3d 90, 96 (D.C. Cir. 1999) (differentiating

FOIA’s “main purpose” of public disclosure of government records from the Privacy Act’s

“main purpose” of disclosure to an individual “on whom information is being compiled and

retrieved” so that the individual may “review the information and request that the agency correct

any inaccuracies”), and it “is axiomatic . . . that a party may not amend his complaint through an

opposition brief,” Sai v. Transportation Sec. Admin., 326 F.R.D. 31, 33 (D.D.C. 2018) (quoting

Singh v. District of Columbia, 55 F.Supp.3d 55, 70 (D.D.C. 2014) (internal quotation marks

omitted)).

       Furthermore, the Privacy Act authorizes an award of damages only for certain Privacy

Act violations. See 5 U.S.C. § 552a(g)(1) (“Civil remedies”). The FOIA “does not authorize the

collection of damages.” Eltayib v. U.S. Coast Guard, 53 Fed. App’x 127, 127 (D.C. Cir. 2002)

(per curiam). And “[e]ven a cursory examination of [the] factors” for assessing a FOIA litigant’s

entitlement to litigation costs “makes it clear that they have little or no relevance in the context



                                                  4
of the Privacy Act.” Blazy, 194 F.3d at 96. Consequently, plaintiff’s misguided motion for leave

to take discovery is denied.

                                       CONCLUSION

       For the foregoing reasons, the government’s second renewed motion for summary

judgment is granted, and plaintiff’s cross-motion for summary judgment and for leave to take

discovery is denied. A separate judgment accompanies this Memorandum Opinion.



                                                   SIGNED:  EMMET G. SULLIVAN
DATE: March 29, 2019                               UNITED STATES DISTRICT JUDGE




                                               5
